PER CURIAM.
We affirm the revocation of Appellant’s community control. The evidence supports the trial court’s finding that the violation of community control was willful and substantial. Robinson v. State, 689 So.2d 1147, 1149 (Fla. 4th DCA 1997). The state presented more than sufficient evidence from which the trial court could conclude that Appellant was aware of the contents of the permanent injunction for protection against domestic violence, as the evidence showed that Appellant was present in court at the time it was executed.
We also affirm as to the other issues raised by Appellant. The state laid an adequate foundation for the admission of letters written by Appellant, and the trial court did not err by proceeding immediately to sentencing where Appellant had every opportunity to challenge the score sheet but failed to object. We also find no merit in Appellant’s contention that the court erred by giving a sentence *578inconsistent with the sentence recommended by the victim. Cf. Reed v. State, 616 So.2d 592, 593 (Fla. 4th DCA 1993).
STONE, C.J., and PARIENTE, BARBARA J., and KARLAN, SANDY, Associate Judges, concur.